Citation Nr: 1735576	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for residuals of cerebrovascular accident hemorrhage, claimed as cerebral hemorrhage, to include a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to April 1986.

This matter come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision that denied service connection for residuals of a subarachnoid hemorrhage and for residuals of seizure disorder.


FINDING OF FACT

The Veteran's residuals of cerebrovascular accident hemorrhage, claimed as cerebral hemorrhage, to include a seizure disorder, are not shown in service or within a year of separation, or related to his time in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of cerebrovascular accident hemorrhage, claimed as cerebral hemorrhage, to include a seizure disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in May 2011, September 2011, and March 2014.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, VA examination reports, private examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that this appeal was remanded most recently in June 2015 in order to obtain evidence supporting the Veteran's claim.  In relevant part, three VA examination addenda dated August 2015, November 2015, and January 2016, elaborated upon a June 2013 VA examination addendum.  The Board finds that these examination addenda were adequate for evaluation purposes.  Three separate examiners reviewed the Veteran's claims folder and e-file, and there is no indication that the examiners were not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting the latest VA medical opinion.  

All available evidence has been developed, and all available records are associated with the claims file.  Thus, the Board is satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran is seeking service connection for a subarachnoid hemorrhage suffered in October 2008, as well as associated seizures.  Specifically, the Veteran asserts that his history of boxing while in service contributed to the hemorrhage and seizures from which he currently suffers.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed, including brain hemorrhage, qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, after reviewing all evidence currently of record, the Board determines that service connection for a subarachnid hemorrhage or residual seizures is not warranted because the evidence does not show that the Veteran's hemorrhaging or his seizures are related to or had their onset during his service.

First, the Veteran's service treatment records show no treatment for or symptoms of any relevant condition indicative of subarachnoid hemorrhage or residual seizures in service.  An April 1982 record shows that the Veteran passed out after bumping heads while wrestling with another service member, and a January 1983 record shows that he was punched in the left eye, and that the area around his eye swelled half an hour later, after the Veteran blew his nose.  However, he was not treated in service for any subarachnid hemorrhage or seizures.  Further, an April 1986 certificate of physical status upon separation certifies that the Veteran was physically qualified for separation, and no neurological issues were noted.

The Veteran suffered a prepontine hemorrhage in October 2008, twenty-two years after his separation in 1986.  Shortly after, he suffered a new onset of seizures.  There is no record of the Veteran receiving treatment for a hemorrhage or associated seizures prior to this date, nor does the Veteran assert as such.  Therefore, continuity of symptomatology is not shown by the medical record or by the Veteran's statements.   

Moreover, there is no indication from the competent medical evidence, including four VA examination addenda conducted by three separate medical professionals, that there is any relationship between the Veteran's residuals of hemorrhaging and seizures and his active duty service.  Specifically, a VA examination addendum dated June 2013 noted the Veteran's head and eye injuries in service, and the fact that the Veteran had no neurological symptoms or risk factors for aneurysm or brain hemorrhage in service, and concluded that the Veteran's post-service subarachnid hemorrhage in October 2008 was less likely than not caused by the Veteran's boxing in service.  Similarly, the August 2015 VA examiner specifically stated that there was no specific documentation of symptomatology in the Veteran's service treatment records which would have been apparent with a significant head injury due to trauma.  After reviewing newly added service treatment records, the November 2015 examiner agreed that there was no indication of a subarachnid hemorrhage in service, and that the first indication of record of this disorder did not occur until October 2008.  Finally, a third examiner, in January 2016, confirmed that there was no documentation of a subarachnid hemorrhage in the Veteran's military service, and that the October 2008 hemorrhage and resulting seizure was less likely than not incurred on active duty.

In arriving at this conclusion, the Board acknowledges the Veteran's statements indicating that boxing in the military was a contributing factor to his current disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of his neurological disorders.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  The Veteran is not competent to identify a nexus between his in-service injuries and his current disorder.  Only medical professionals are qualified to determine whether the Veteran's symptoms are due to boxing in service.  See Id.  Moreover, three qualified medical examiners indicated that blows to the head from boxing in service would not cause a subarachnid hemorrhage, or resultant seizures, twenty two years after the fact.  Therefore, the Veteran's lay statements that his current disorder is related to his time in service are found to lack competency. 

In sum, the most probative evidence of record shows no link between the Veteran's subarachnoid hemorrhage and residual seizures to an event, injury, or disease incurred in service.  Based on the evidence of record, the Veteran's claim must be denied.


ORDER

Service connection for residuals of cerebrovascular accident hemorrhage, claimed as cerebral hemorrhage, to include a seizure disorder, is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


